DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 recites “mPas” and should be corrected to “mPa⋅s” to conform to the proper SI unit.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voit et al. (US 2016/0200044 A1) in view of DeSimone et al. (US 2015/0072293 A1). 

Regarding claim 1, Voit meets the claimed process for producing an article comprising the steps of:
build table G, Fig. 1, [0061]) to obtain a ply of a construction material (printed part E includes a first layer on build table G, Fig. 1) joined to the carrier which corresponds to a first selected cross section of the article; (printed part E, Fig. 1)
II) depositing a free-radically crosslinked resin (Fig. 4B the Z-fluid added to the cartridge in a sufficient quantity that the resin completely flows over the top surface of the part, [0064]. Thus the resin is deposited by the force of the Z-fluid and meets the claim) on a previously deposited ply of the construction material to obtain a further ply of the construction material (the resin has settled to exactly one print level thick, [0064], Fig. 4C) which corresponds to a further selected cross section of the article and is joined to the previously applied ply (Fig. 4E the layer has cured and bonded to the rest of the printed part and the curing image is no longer displayed, see [0064]) 
III) repeating step II) until the article has been is formed; (the process repeats for each layer until the article is formed, see Fig. 2A-2E)
wherein the depositing a free-radically crosslinked resin at least in step II) further comprises illuminating and/or irradiating (Fig. 4D  the active curing image projected onto the part, selectively curing the layer, [0064])  a selected region of a free-radically crosslinkable resin corresponding to the particular respective selected cross section of the article, 
wherein the carrier is arranged inside a container (cartridge casing H, Fig. 1, [0061]) and the container contains the free-radically crosslinkable resin (resin D, Fig. 1, acrylates, urethanes … and combinations of these materials, see [0031]) and a liquid immiscible (Z-fluid F, Fig. 1) with the free-radically crosslinkable resin and which has a higher density than the free-radically crosslinkable resin thus causing the free-radically crosslinkable resin to float on the (the resin which floats on the Z-fluid within the cartridge, see [0032]) and wherein, before each step II), the method further comprises altering the a distance between the carrier and the free-radically crosslinkable resin such that to form a layer of the free-radically crosslinkable resin forms above the a vertically uppermost surface of the previously deposited ply of the construction material (Fig. 4B the Z-fluid added to the cartridge, [0064]) and that at least partially contacts this the uppermost surface of the previously deposited ply of the construction material. (Fig. 4B the Z-fluid added to the cartridge in a sufficient quantity that the resin completely flows over the top surface of the part, [0064]).
Voit does not explicitly teach wherein the free-radically crosslinkable resin comprises a urethane (meth)acrylate, 
Voit teaches the resin can be made from acrylates, urethanes … and combinations of these materials, see [0031].
DeSimone meets the claimed wherein the free-radically crosslinkable resin comprises a urethane (meth)acrylate, (photopolymerizable polyurethane composition comprising (1) a polyurethane based on an aliphatic diisocyanate, poly(hexamethylene isophthalate glycol) and, optionally, 1,4-butanediol; (2) a polyfunctional acrylic ester; (3) a photoinitiator; and (4) an anti-oxidant, see [0096]. Examiner notes acrylic ester meets the claimed acrylate, so the composition of DeSimone meets the claimed urethane acrylate, where meth is optional). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to select the urethane acrylate of DeSimone as the generic urethane or acrylate of Voit because it perform the suitable purpose of a resin for 3D printing and provides a hard, abrasion-resistant, and stain-resistant material [0096].

(DeSiomone teaches aliphatic diisocyanate, [0096]) compound which comprises at least one radiation-curable group comprising at least one of a vinyl, a propenyl, an allyl, a vinyl ether, a maleyl, a fumaryl, a maleimide, a dicyclopentadienyl, an acrylamide, and a (meth)acrylate group (Examiner notes acrylic ester meets the claimed acrylate, so the composition of DeSimone [0096] meets the claimed urethane acrylate, where meth is optional)
and at least one NCO-reactive compound. (DeSiomone teaches aliphatic diisocyanate, [0096]. Examiner notes isocyanate is the functional group with the formula R−N=C=O.)

Regarding claim 3, Voit as modified by DeSimone meets the claimed  in that wherein the article is further heated to a temperature of >25C.
Voit teaches post processing steps can be performed after fabrication, see [0038].
DeSimone teaches post-polymerization firing steps may be include as is known in the art, see [0102], which is understood to be heating after fabrication. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to heat the article after fabrication as taught by DeSimone in the process of Voit because it ensures full curing is complete.


Regarding claim 4, Voit as modified by DeSimone meets the claimed wherein the liquid immiscible with the free-radically crosslinkable resin is selected from:comprises at least one of a (water [0032])  saltwater, glycerol, a metal melt, an ionic liquid, and a mixtures of the recited liquids thereof.

Regarding claim 5, Voit as modified by DeSimone meets the claim wherein at least in step II) the depositing of the free-radically crosslinked resin comprises illuminating and/or irradiating the selected region of the free-radically crosslinkable resin with UV light. (UV light [0030]) 

Regarding claim 6, Voit as modified by DeSimone meets the claimed further comprising, before every step II), vertically lowering the carrier is vertically lowered and while maintaininq the vertical position of the free- radically crosslinkable resin remains constant. (Voit Fig. 10A-C show the build table G is lowered while the resin D remains at the same focal plane)

Regarding claim 7, Voit as modified by DeSimone does not meet the claimed  comprising heating the liquid immiscible with the free- radically crosslinkable resin to a temperature of >25C. 
DeSimone teaches fabrication rate can be increased by heating the polymerizable liquid, or resin, to reduce the viscosity thereof, to facilitate filling of the build zone with the polymerizable liquid or migration of the polymerizable liquid into the build zone, see [0028].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the heating step of DeSimone with the 3D printing process of Voit to heat the immiscible liquid in order heat the resin and reduce the viscosity thereof, to facilitate filling of 

Regarding claim 8, Voit as modified by DeSimone does not meet the claimed providing a vertical temperature gradient prevails in the liquid immiscible with the free-radically crosslinkable resin wherein the temperature decreases vertically downward.
Voit teaches varying the location of the fill ports to be above or below the build table, see Fig. 3C and 3D.
DeSimone teaches fabrication rate can be increased by heating the polymerizable liquid, or resin, to reduce the viscosity thereof, to facilitate filling of the build zone with the polymerizable liquid or migration of the polymerizable liquid into the build zone, see [0028].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the heating step of DeSimone with the 3D printing process of Voit to heat the top of the immiscible liquid with a gradient in order heat the resin and reduce the viscosity thereof, to facilitate filling of the build zone with the polymerizable liquid or migration of the polymerizable liquid into the build zone, see [0028].


Regarding claim 9, Voit as modified by DeSimone meets the claimed comprising, before every step II), re-adding a proportion withdrawn from the free-radically crosslinkable resin by deposition of the radically crosslinked resin is re-added. (Voit Fig. 7B and 7C teaches a cycle of adding and removing liquid to maintain a constant level between steps) 

(Voit teaches the resin can be packaged, sealed and sold within the cartridge.  Cartridges of different sizes and dimensions contain different amounts of different colored different material, see [0035]. Thus the user selects the amount of resin by selecting the cartridge.).
Voit does not explicitly the volume plus an addition of < 10%.
It would have been obvious to one of ordinary skill in the art before the effective filing date to select as close as possible to the volume needed by selecting the proper cartridge volume, so that <10% is wasted because less waste reduces costs. 

Regarding claim 11, Voit as modified by DeSimone meets the claimed characterized in thatfurther comprising varying a the layer thickness of the free-radically crosslinked resin is varied from layer to layer through the vertical displacement of the carrier. (Voit teaches controlling the layer thickness. The Z-fluid height is manipulated up and down, such that a controlled thickness of resin is above the growing part [0032] The depth of cure of the resin during the reaction is a product of the interaction of these parameters and the height of the surface refreshing step. [0033])

Regarding claim 12, Voit as modified by DeSimone meets the claimed characterized in thatfurther comprisinq projectinq UV radiation employed for curing from at least one proiector is (home theater projector [0030]).

Regarding claim 13, Voit as modified by DeSimone meets the claimed comprising inscribing UV radiation employed for curing at least one laser onto the a surface of the resin by means of at least one laser. (UV light from lasers [0030]). 

Regarding claim 14, Voit as modified by DeSimone does not meet the claimed wherein the free-radically crosslinkable resin is a solid at 23C and during the process is heated further comprises heating the free-radically crosslinkable resin to an extent such that it has a viscosity of <100,000 mPas based on DIN EN ISO 2884-1.
DeSimone teaches high performance resins may sometimes require the use of heating to melt and/or reduce the viscosity thereof, [0098]. Examine notes that 23C is room temperature and the resin of DeSimone requires heating to melt, which is understood to be solid at 23C
It would have been obvious to one of ordinary skill in the art before the effective filing date to select the resin solid at room temperature of DeSimone with as the resin of Voit because it performs the suitable purpose of a resin for 3D printing and are high performance, see [0098].
DeSimone teaches the polymerizable liquid has a viscosity such polymerizable liquids can have a viscosity when heated of not more than 1,000 centipoise (mPa*s).  Specific end viscosity desired to be achieved will depend on factors such as the rate of fabrication desired, size and shape of the article being fabricated, the presence or absence of increased pressure, see [0211].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744